19-2021DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (Pub. No: US 20170262009A1) in view of  Lee et al (Pub. No: US 20150334859 A1).   
Regarding claims 1, 16, 19, Peng et al discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087) comprising a control device for a user to input a remote-control command (controller 102: the controller is electrically connected to the sensor 140; the control signal can be used for adjusting information/parameters about a mobile device; paragraph 0079-0080); and a first antenna and a second antenna (the signal emission device 103 can be an antenna; paragraph 0081, 0134) provided at a top side of the remote-control body and rotatably connected to the remote-control body to be extended in a use state or folded in a contracted state (the controller is configured to receive the moving state information from the sensor and emit a control signal corresponding to the moving state information via the signal emission device; paragraph 0085-0087), wherein: the first antenna and the second antenna rotate to a position pointing to the user in the use state (sliding state information, moving state information, rotating state information; rotate around a rotating shaft; in addition, the press key can slide relative to the base, and the shifter lever is rotably connected to the base and rotate around the press key; paragraph 0031, 0044, 0062, 0059; paragraph 0132-0134).
However, Peng et al does not specifically that the first antenna and the second antenna are configured to be stacked and arranged parallel to each other in the contracted state.  
On the other hand, Lee et al, from the same field of endeavor, discloses the features of a first antenna (a first antenna module 351) and a second antenna (a second antenna module 352, 352a, 352b is disposed on the front case 101) are configured to be stacked (paragraph 0193, 0195, 0197-0198) and arranged parallel to each other in the contracted state (a first antenna module 351 and the second antenna are parallel to each other when folded ; paragraph 0089, 0199, 0211). Note that the first antenna module 351 is formed on the rear case 102, and a second antenna module 352, 352a, 352b is disposed on the front case 101, and the first antenna module 351 and second antenna module 352, 352a, 352b are connected by means of the double-sided clip member 371, 371a, 371b). In addition, the double-sided clip member 371 connects the first and the second antenna module 351, 352 disposed at an upper and a lower portion (paragraph 0195-0200). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Lee to the system of Peng in order to provide a mobile terminal including a terminal body having a front surface and a rear surface, and a frame to connect the first and the second antenna module to each other, for the purpose of enhancing antenna performance due to an increased antenna length.
Regarding claim 3, Peng et al as modified discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087), the holding mechanism moves relative to the remote-control body to switch between the extended state and the contracted state and remains substantially on a same plane where the remote-control body is located during the process (fig. 3-fig. 5; paragraph 0044, 0059-0067).
	Regarding claim 4, Peng et al as modified discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087), wherein: a distance between the holding mechanism and the remote-control is greater in the extended state than in the contracted state (rotably connected to the base and rotate around the press key; paragraph 0031; paragraph 0098-0101). 
Regarding claim 5, Peng et al as modified discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087), the remote-control body includes a front, a back opposite to the front, and a plurality of sides connected to the front and the back, the plurality of sides including a bottom side and a top side opposite to the bottom side; a display (display different light-emitting states) is provided at the front of the remote-control body (the light-emitting element 250 display different light-emitting states; paragraph 0077, 0097); and the control device is provided at the front of the remote-control body (paragraph 0108-0114).  	
	Regarding claim 7, Peng et al as modified discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087), further comprising a one-hand grip disposed on the back of the remote-control body and configured to function as a handle for holding the remote-control with one hand (the controller is configured to receive the moving state information from the sensor and emit a control signal corresponding to the moving state information via the signal emission device; paragraph 0085-0087).
	Regarding claim 8, Peng et al as modified discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087), wherein the one-hand grip includes a bar-shaped protrusion extending along a length direction of the back of the remote-control body (paragraph 0076-0078).      
Regarding claim 13, Peng et al as modified discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087), wherein the remote-control further includes a connecting mechanism (a connecting rod 131)  connected between the remote-control body and the holding mechanism and configured to enable the holding mechanism (movably connected to the base 110) to move relative to the remote- control body to be in the extended state or in the contracted state, the holding mechanism being slidably connected to the remote-control body via the connecting mechanism (sliding state information, moving state information, rotating state information; rotate around a rotating shaft; paragraph 0132-0134).
	Regarding claim 14, Peng et al as modified discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087), wherein the connecting mechanism includes a sliding component fixedly connected to the holding mechanism and slidably connected to the remote-control body, the sliding component being configured to be slidable to cause the holding mechanism to be closer to or away from the remote-control body (the press key can slide relative to the base, and the shifter lever is rotably connected to the base and rotate around the press key; paragraph 0031, 0044, 0062).
	Regarding claim 15, Peng et al as modified discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087), wherein the connecting mechanism further includes a guide component configured to cooperate with the sliding component to guide the sliding component to slide along a preset direction (sliding state information, moving state information, rotating state information; rotate around a rotating shaft; in addition, the press key can slide relative to the base, and the shifter lever is rotably connected to the base and rotate around the press key; paragraph 0031, 0044, 0062, 0059; paragraph 0132-0134). 
	Regarding claim 17, Peng et al as modified discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087), wherein the remote-control body further includes an operation button at a middle portion of the front of the remote-control body (the controller is configured to receive the moving state information from the sensor and emit a control signal corresponding to the moving state information via the signal emission device; paragraph 0085-0087).
	Regarding claim 18, Peng et al as modified discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087), wherein the first antenna and the second antenna (the signal emission device 103 can be an antenna; paragraph 0081, 0134) rotate to a preset angle in the use state (sliding state information, moving state information, rotating state information; rotate around a rotating shaft; in addition, the press key can slide relative to the base, and the shifter lever is rotably connected to the base and rotate around the press key; paragraph 0031, 0044, 0062, 0059; paragraph 0132-0134).
Regarding claim 20, Peng et al as modified discloses a remote- control (remote controller 100; the mobile device can be an aerial mobile device) comprising: a remote- control body (remote controller 100 of fig. 1; remote controller 200 of fig. 4; the remote controller of a single lens reflex camera or an unmanned aerial vehicle; paragraph 0006, 0087), wherein the display (display different light-emitting states) is provided between the first control device and the second control device (the light-emitting element 250 display different light-emitting states; paragraph 0077, 0097).
Allowable Subject Matter
Claims 11, 10,  9, 12, 2, 6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641